3/25/2021            Case 3:21-cv-00544-MCR-EMT Document      1-2 Name
                                                   Detail by Entity Filed 03/31/21 Page 1 of 6
 Florida Department of State                                                                                     D           C




      Department of State / Division of Corporations / Search Records / Search by Entity Name /



         Detail by Entity Name
         Florida Not For Profit Corporation
         FIRST BAPTIST CHURCH OF FERRY PASS, INC.
         Filing Information

         Document Number                  N48263
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       04/03/1992
         State                            FL
         Status                           ACTIVE
         Last Event                       REINSTATEMENT
         Event Date Filed                 01/03/2001
         Principal Address

         8351 CAMINITTI LANE
         PENSACOLA, FL 32514
         Mailing Address

         8351 CAMINITTI LANE
         PENSACOLA, FL 32514
         Registered Agent Name & Address

         HARRIS, THEODORE
         3403 W LEE ST
         PENSACOLA, FL 32503

         Name Changed: 05/20/2020

         Address Changed: 05/20/2020
         Officer/Director Detail

         Name & Address

         Title Deacon

         George, Melvin
         8215 Caminitti Ln
         PENSACOLA, FL 32514

         Title Co-Trustee

         HUFFMAN, KAMONA
         4051 E OLIVE ROAD
         322
search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=FIRSTBAPTISTF… 1/2
3/25/2021         Case 3:21-cv-00544-MCR-EMT Document      1-2 Name
                                                Detail by Entity Filed 03/31/21 Page 2 of 6
        322
        PENSACOLA, FL 32514

        Title Trustee

        BROOKS , CONSTANCE
        2700 SEA LARK LANE
        MILTON, FL 32583


        Annual Reports

        Report Year          Filed Date
        2018                 03/05/2018
        2019                 03/13/2019
        2020                 05/20/2020


        Document Images

        05/20/2020 -- ANNUAL REPORT       View image in PDF format

        03/13/2019 -- ANNUAL REPORT       View image in PDF format

        03/05/2018 -- ANNUAL REPORT       View image in PDF format

        03/08/2017 -- ANNUAL REPORT       View image in PDF format

        04/30/2016 -- ANNUAL REPORT       View image in PDF format

        03/05/2015 -- ANNUAL REPORT       View image in PDF format

        04/30/2014 -- ANNUAL REPORT       View image in PDF format

        03/25/2013 -- ANNUAL REPORT       View image in PDF format

        01/20/2012 -- ANNUAL REPORT       View image in PDF format

        04/29/2011 -- ANNUAL REPORT       View image in PDF format

        04/07/2010 -- ANNUAL REPORT       View image in PDF format

        04/30/2009 -- ANNUAL REPORT       View image in PDF format

        04/30/2008 -- ANNUAL REPORT       View image in PDF format

        06/14/2007 -- ANNUAL REPORT       View image in PDF format

        04/30/2006 -- ANNUAL REPORT       View image in PDF format

        01/20/2005 -- ANNUAL REPORT       View image in PDF format

        04/07/2004 -- ANNUAL REPORT       View image in PDF format

        04/16/2003 -- ANNUAL REPORT       View image in PDF format

        05/06/2002 -- ANNUAL REPORT       View image in PDF format

        01/03/2001 -- REINSTATEMENT       View image in PDF format

        07/20/1999 -- ANNUAL REPORT       View image in PDF format

        05/15/1998 -- ANNUAL REPORT       View image in PDF format

        04/10/1997 -- NAME CHANGE         View image in PDF format

        04/09/1997 -- ANNUAL REPORT       View image in PDF format

        04/26/1996 -- ANNUAL REPORT       View image in PDF format

        04/04/1995 -- ANNUAL REPORT       View image in PDF format




                                                         Florida Department of State, Division of Corporations




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=FIRSTBAPTISTF… 2/2
             Case 3:21-cv-00544-MCR-EMT Document 1-2 Filed 03/31/21 Page 3 of 6
2020 FLORIDA NOT FOR PROFIT CORPORATION ANNUAL REPORT                 FILED
DOCUMENT# N48263                                                   May 20, 2020
Entity Name: FIRST BAPTIST CHURCH OF FERRY PASS, INC.            Secretary of State
                                                                  7170502885CC
Current Principal Place of Business:
8351 CAMINITTI LANE
PENSACOLA, FL 32514


Current Mailing Address:
8351 CAMINITTI LANE
PENSACOLA, FL 32514

FEI Number: XX-XXXXXXX                                                                                                       Certificate of Status Desired: No
Name and Address of Current Registered Agent:
HARRIS, THEODORE
3403 W LEE ST
PENSACOLA , FL 32503 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: THEODORE HARRIS                                                                                                                                                  05/20/2020
                          Electronic Signature of Registered Agent                                                                                                                 Date

Officer/Director Detail :
Title                  DEACON                                                                          Title                  CO-TRUSTEE
Name                   GEORGE, MELVIN                                                                  Name                   HUFFMAN, KAMONA
Address                8215 CAMINITTI LN                                                               Address                4051 E OLIVE ROAD
                                                                                                                              322
City-State-Zip:        PENSACOLA FL 32514
                                                                                                       City-State-Zip:        PENSACOLA FL 32514
Title                  TRUSTEE
Name                   BROOKS , CONSTANCE
Address                2700 SEA LARK LANE
City-State-Zip:        MILTON FL 32583




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 617, Florida Statutes; and that my name appears
above, or on an attachment with all other like empowered.

SIGNATURE: CONSTANCE BROOKS                                                                                             TRUSTEE                                             05/20/2020
                        Electronic Signature of Signing Officer/Director Detail                                                                                                   Date
Case 3:21-cv-00544-MCR-EMT Document 1-2 Filed 03/31/21 Page 4 of 6
Case 3:21-cv-00544-MCR-EMT Document 1-2 Filed 03/31/21 Page 5 of 6
Case 3:21-cv-00544-MCR-EMT Document 1-2 Filed 03/31/21 Page 6 of 6
